DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      GREGORY M. TROTMAN III,
                            Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-1271

                               [August 5, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case Nos. 50-2014-CF-010561-BXXX-MB and 50-2014-CF-
010562-BXXX-MB.

   Gregory M. Trotman, III, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.